i          i       i                                                                 i      i      i




                                 MEMORANDUM OPINION

                              Nos. 04-09-00149-CR & 04-09-00150-CR

                                          Jose DEJULIAN,
                                              Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 187th Judicial District Court, Bexar County, Texas
                         Trial Court Nos. 2006-CR-6913 & 2006-CR-6914
                           Honorable Raymond Angelini, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: April 8, 2009

DISMISSED FOR LACK OF JURISDICTION

           Appellant was sentenced in each of the underlying causes on January 16, 2009. No timely

motion for new trial having been filed, appellant’s notice of appeal was due to be filed no later than

February 16, 2009. See TEX . R. APP . P. 26.2. The notice of appeal was not filed until March 11,

2009, and no motion for extension of time was filed. See TEX . R. APP . P. 26.3.
                                                                    04-09-00149-CR & 04-09-00150-CR

        On March 20, 2009, we ordered appellant to show cause why these appeals should not be

dismissed for lack of jurisdiction. We further noted that the trial court’s certifications in these

appeals state that “this criminal case is a plea-bargain case, and the defendant has NO right of

appeal,” and Rule 25.2(d) of the Texas Rules of Appellate Procedure provides, “The appeal must be

dismissed if a certification that shows the defendant has a right of appeal has not been made part of

the record under these rules.” TEX . R. APP . P. 25.2(d). Appellant’s counsel responded by filing

written notice with this court stating that counsel has reviewed the record and “can find no right of

appeal for Appellant.”

        This court lacks jurisdiction over an appeal of a criminal conviction in the absence of a

timely, written notice of appeal. Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996); Shute

v. State, 744 S.W.2d 96, 97 (Tex. Crim. App. 1988). Accordingly, these appeals are dismissed for

lack of jurisdiction.

                                                       PER CURIAM

DO NOT PUBLISH




                                                 -2-